DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-13 were pending.  Claim 1-9 and 13, 14, 16 have been cancelled.  Claim 19 has been added.  The previous 112 rejections have been overcome by cancellation of the claims.  Claims 10, 11, 12, 15, 17-19 are now pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-13-2022 has been entered.
 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12, 15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite in the use of the phrase on line 1 (1) of “comprising squalene obtained from hydrogenation of squalene of plant origin”.  If the squalene was hydrogenated, the phrase should be “comprising squalane”. 
 In claim 10, line 1, a letter has been left out before the “m” .  
 Specification
The disclosure is objected to because of the following informalities: on page 11 of Applicant’s specification, the information is not clear and is not understood.  It cannot be ascertained from the information whether squalene of animal origin reduced the incidence of scald compared to control apples.  It is not readily seen whether the “control apples” were treated with any type of squalene.  It is not clear in the language “First squalene of animal origin reduced the number of sick…. further, then it says, “in case of squalane of animal origin which produced a 60% of scaled fruits”, and on.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.hhhhhhhhhhh76

Claims 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al. (4,921,715) in view of Wolford J. (Hexanal vapor to control decay of sliced apples) and Naveh Pharma (WO 2013/065051, (applicant’s reference).   
Nordby et al. discloses a method for protecting whole citrus fruit or fruits and vegetables from chilling injury using a squalene derivative which can be squalane (SQ) and a surfactant, Triton 100, which was sprayed onto the surface of citrus fruit (abstract and col. 1, lines 35-40). Claim 10 differs from the reference as to whether a chilling injury is the same thing as “scald”.   A chilling injury is seen to include “scald”, since it was caused by reduced storage temperatures and suffered from pitting or brown staining of the rind of the fruit (col. 1, lines 10-25.).  Applicants’ specification discloses that scald can be manifested as dark spots on the surface of the skin of fruit, but can spread to the fruit flesh, due to cold conditions and controlled atmosphere to preserve fruit for long periods of time (page 6, lines 14-21).  Claim 10 also differs from the reference in that pome fruit is  being treated.  However, Nordby et al.  discloses a method of protecting fruit and vegetable commodities from chilling injury (col. 1, lines 1-10, and line 25-4 ).  Also, Wolford discloses a composition for preserving fresh cut apples (page 1, lines 1-10).  A mixture of hexanal vapor (vehicle) and squalene (SQ) was used to create a vapor.  The apples were placed in bags with the squalene - hexanal vapor .  The apples were seen to have been preserved during the treatment and showed marked improvement over untreated controls (pages 5 and 6).0).  As scald is seen to have been a chilling injury, it would have been obvious to use the composition of Nordby et al. containing squalane and a surfactant on other fruits, such as pome fruits as disclosed by Wolford who treated apples with squalane in order to treat a particular chilling injury, just as scald is using the claimed squalane, but in a vapor..    
Claim 10 also differs from the reference in the use of squalane of plant origin.  Naveh discloses a composition comprising squalene of plant origin and a vehicle to carry it of light mineral oil 74.0% and olive oil, and squalane 24.5%.  As Wolford discloses that SQ can be used on apples, it would have been obvious to use it on the outside of the apples since it was used on citrus fruit, as a preservative also, which would have performed the function of being an anti-scald composition, since the composition is the same as shown by Nordby et al. can be used on fruits and vegetables and citrus.  
Claim 10 has been amended to require a concentration of 70% squalene to be diluted to a concentration of from .1 to 10% v/v.    Nordby et al. discloses the use of from 0.25 to  1% is  seen to have been within the claimed range (col. 2, lines 10-34).  It would have been within the skill of the ordinary worker to start with a concentrated product, since such products are usually concentrated for ease of storage, and then to dilute it to what concentration was required to prevent scald.  
Therefore, it would have been obvious control scald in pome fruits using hydrogenated squalene as disclosed by Nordby, and to use it from vegetable sources, since using squalene from sharks is not acceptable any more, and vegetable squalene is known as disclosed by Naveh  and Herbliz, in particular amounts, and to use the composition on apples as disclosed by Wolford and fruits and vegetables as disclosed by Nordby,  and to dilute a concentrated product to 1% concentration as disclosed by Nordby, who uses that final concentration.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use references such as Wolford to show also that squalane was used in particularly on apples for preservation, and a plant source of squalene was known as disclosed by Naveh, so that one use a more healthful source in composition of Nordby, (source not actually known), since Herbliz discloses that vegetable squalane had been used since 1935.  One would have been motivated to dilute a concentrated source of squalane to arrive at the claimed amount as disclosed by Nordby because such are commonly used for chemicals to reduce the size of the container.  One of ordinary skill in the art before the filing date of the claimed invention would have had an expectation of success in making a method to control scald, on pomes, since the use of squalane was known in treating scald as disclosed by Nordby, as was a plant source, and it was known to use dilute amounts of squalane in the composition for its known function.   
The reference to Nordby et al. discloses spraying an aqueous solution of Triton X with a power sprayer as in claim 11, which is seen to have been for at least one second as in claim 12, absent a showing that it could not.  
Naveh discloses a composition comprising squalene from olive oil of plant origin  as in claim 15 (page 17).  Squalane is the hydrogenated form of squalene.  
Naveh discloses a composition containing the hydrogenated squalene form obtained from olive oil, as in claim 15 (page 16, lines 29 to page l7, line 1).  The reference discloses that phytosqualene was found in high concentration in waste residues from the final step in olive oil manufacturing, known as olive oil deodorizer distillates.  The reference discloses the extraction of phytosqualene from ODD using supercritical fluid extraction with carbon dioxide to obtain nearly pure squalene, and the squalene was hydrogenated to make squalane in supercritical carbon dioxide as described in the art.  
Claims 17 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al. (4,921,715) in view of Wolford J. (Hexanal vapor to control decay of sliced apples) as applied to claims 10, 11, 12, 15, and further in view of James et al. (WO 91/05479).

Claim 17 further requires an emulsifying agent.  James et al. discloses a composition for treating apples and pears to protect them against scald caused from cold damage made of a composition of sucrose esters and an anti-oxidant (abstract and page 2, paragraph 2). The emulsifiers can be used in amounts of 1%  (page 4, lines 1-4).
 Mono/diglycerides are also used in the composition (page 3, last paragraph).  Official notice is taken that sucrose fatty acid esters (a sorbitan)  and mono and diglycerides are known emulsifiers.  
As mono and diglycerides and sucrose esters are emulsifiers which help oil and water to blend, it would have been obvious to use them when combining with a fatty material such as hydrogenated squalene of olive oil with an aqueous material in the composition of the combined references.   
Diglycerides can be used in the composition as in claim 18, and can be oleic acid and palm fatty acid,  since they are of the chain length disclosed in the reference to James et al. (page 3, last paragraph).  
Therefore, it would have been obvious to use emulsifying agents in particular amounts as disclosed by James et al. and to use oleic, or sorbitan ester in the composition of the combined references for their known functions of emulsifying oils with the squalene and other ingredients.  One would have been motivated to use sucrose esters and an antioxidant on apples and pears to protect against scald, since James et al. discloses the use of such, and one would have had an expectation of success since James discloses that it was known how to protect against scald using emulsifiers as an ingredient.  
Claim 19 further requires particular amounts of each type of emulsifying agent.  As the function of emulsifying agents is well known, it would have been within the skill of the ordinary worker to use particular amounts, absent anything new or unobvious.  
				ARGUMENTS
Applicant's arguments filed 9-13-22 have been fully considered but they are not persuasive.   Applicant argues that the reference to Nordby is only to citrus fruits, using squalene derivatives on the fruits.  However, the reference to vegetables is seen in many places as in the abstract , title, and col. 1, lines 5-15, and  lines 25-30.  
As to the squalene-derivative (squalane) promoting the synthesizing of squalene derivative with the skin of the citrus fruit, the reference states “a method for protecting whole fruit and vegetable commodities from chilling injury, comprising the step of treating the skin…with a medium containing squalene or a squalene-derivative, and -thereafter promoting the synthesizing of squalene derivative….  ( col. 1, lines 25-40).  Certainly, it would have been within the skill of the ordinary worker to test the squalene-derivative (squalane) (SDS) to see if it offered protection from scald using either animal or plant sourced squalane.  If Nordby discloses that squalane works on fruits and vegetables, and Applicant states that an animal source does not work on fruits and vegetables, then Nordby must have been using a plant source of squalane,  particularly as it was known since 1935.  
Applicant argues that it is likely that Nordby used squalene from Sigma-aldrich, which is from a shark.   However, “likely” is not near enough to remove the reference from consideration.  It is not agreed as in “First” that squalene was from animal origin, as the patent has a 1990 publishing date, and Assuming is not enough for patentability.  
There may be a patentable difference as in “Second” that the source of squalane is important as the amounts of squalane content is different.  But this is only to the amount of squalane in the animal squalane.  Surely, amounts can be adjusted as in any composition.  
As to using a toxic surfactant, on citrus, this could be allowed, since the rind of citrus is not eaten.  However, one of ordinary skill in the art would not use toxic surfactants on other fruits and vegetables, as there would be nothing to gain in doing this.  It is not agreed that using a toxic surfactant would allow one to use animal sources of squalane.  
Applicant argues that the reference to Wolford used the squalene to treat the apple tissue and not the skin.  It is not seen that the apples in Wolford were peeled.  The reference refers to “cutting of apple fruit causes surface injury…  and decay of apple slices”, page 13.  Also, “fresh produce is subject to chill injury…. (last paragraph, page 29).  The reference discloses that apples were cut into wedges and exposed to hexanal vapor. (page 37, top).  A mixture of hexanal and squalane was used to create hexanal vapor (page 38, 2nd para.).  Also whole apple fruits were removed from cold storage…. And sliced into wedges (page 75, last para.).
              Applicant argues that the concentration of squalane is only 24% as disclosed by Naveh, as opposed to 70% v/v as claimed.   In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a method to control scald in pome fruit, properties such as amounts of squalane from vegetable sources are important.  It appears that the precise ingredients as well as their proportions affect the degree of scald protection on pome fruit, of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   
	Consequently, it is seen that Applicant has not shown that the references are only to animal squalene or squalane used on citrus fruit, but to other fruits and vegetables, and that it would have been obvious to use squalane on other fruits and vegetables for its known anti-scald protection as disclosed by the combined references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793    
	HF  9-23-2022